DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendment filed September 1, 2022 (hereinafter “09/01/22 Amendment") has been entered, and fully considered.  In the 09/01/22 Amendment, claims 1, 4, 6, 9, & 10 were amended.  No claims were cancelled or newly added.  Therefore, claims 1-10 remain pending in the application.         
3.	The 09/01/22 Amendment has overcome the claim objections and the rejections under § 112(b) previously set forth in the Non-Final Office Action mailed 06/15/22 (“06/15/22 Action”).   
4.	A new rejection under § 112(a) is set forth herein, necessitated by Applicant’s Amendment.  

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claims 1-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	In the 09/01/22 Amendment, independent claim 1 was amended to recite:
… the plate portion is attached to an outside of the heat dissipation space, the plate portion is inserted into the heat dissipation space and in contact with the heat dissipation body;

Emphasis added.

The as-filed Specification, however, does not describe the plate portion as inserted into the heat dissipation space.  
By way of background, independent claim 1 requires a heatsink, and requires that the “heatsink comprises a plate portion and a sink portion, a side of the plate portion is abutted with the thermal conduction body, and the sink portion is extended from another side of the plate portion and in contact with the heat dissipation body of the heat dissipation space.”  This is clearly shown in, e.g., FIG. 4 (reproduced below) where a top side of the plate portion (431) of heatsink (43) is abutted with thermal conduction body (42), and the sink portion (432) is extended from another side (the bottom side) of the plate portion (431) and in contact with the heat dissipation body (3) of the heat dissipation space (2).

    PNG
    media_image1.png
    252
    638
    media_image1.png
    Greyscale

FIG. 4
	FIG. 4 additionally clearly shows that the plate portion (431) is attached to an outside of the heat dissipation space (2), as amended.  FIG. 4 does not, however, depict the plate portion (431) of heat sink (43) as being inserted into the heat dissipation space (2), as now required by amended independent claim 1.  By contrast, it is the sink portion (432) that is inserted into the heat dissipation space (2), and not the plate portion (431).  
Further, it is not clear how the claim can require that the plate portion (431) be both attached to an outside of the heat dissipation space (2) and simultaneously inserted into the heat dissipation space, as now claimed.   
Consistent with FIG. 4, the Specification describes the sink portion (432), and not the plate portion (431), as being inserted into the heat dissipation space.  
For example, and with reference (citations) to the published application [U.S. 2021/0236330], the Specification recites:
[0006] The present invention provides a health device including at least one device body and a control module. The at least one device body includes a heat dissipation space enclosed in the inside thereof, a heat dissipation body disposed in the heat dissipation space, and at least one temperature adjusting device disposed thereon. A part of the at least one temperature adjusting device faces the heat dissipation space, the at least one temperature adjusting device includes a thermoelectric cooling chip, a thermal conduction body and a heatsink, the thermal conduction body is disposed between the thermoelectric cooling chip and the heatsink, the heatsink comprises a plate portion and a sink portion, a side of the plate portion is abutted with the thermal conduction body, and the sink portion is extended from other side of the plate portion and in contact with the heat dissipation body of the heat dissipation space. The control module is electrically connected to the thermoelectric cooling chip of the at least one temperature adjusting device.

Specification [U.S. 2021/0236330], at ¶[0006], emphasis added.

	The Specification additionally recites:
[0028] The present invention relates to a health device. Please refer to FIGS. 1 to 4. The health device includes at least one device body 1, a heat dissipation space 2 enclosed in the inside of the at least one device body 1, a heat dissipation body 3 disposed in the heat dissipation space 2, and a control module 5. Each of the at least one device body 1 comprises at least one temperature adjusting device 4 disposed thereon, and a part of the at least one temperature adjusting device 4 faces towards the heat dissipation space 2. Each of the at least one temperature adjusting device 4 comprises a thermoelectric cooling chip 41, a thermal conduction body 42, and a heatsink 43. The thermal conduction body 42 is disposed between the thermoelectric cooling chip 41 and the heatsink 43, and the heatsink 43 comprises a plate portion 431 and a sink portion 432, and a side of the plate portion 431 is abutted with the thermal conduction body 42, and the sink portion 432 is extended from other side of the plate portion 431 and in contact with the heat dissipation body 3 of the heat dissipation space 2. The control module 5 is electrically connected to the thermoelectric cooling chip 41 of the at least one temperature adjusting device 4.

Specification [U.S. 2021/0236330], at ¶[0028], emphasis added. 

	Finally, the Specification recites:
[0035] According to above-mentioned content, the present invention provides two embodiments, one of the two embodiments includes liquid contained in the heat dissipation space 2, as shown in FIGS. 1 to 4, the thermoelectric cooling chip 41 is electrically connected to the control module 5, so that the control module 5 can transfer electrical power to the thermoelectric cooling chip 41, and the thermoelectric cooling chip 41 can convert electrical power into heating energy or cooling energy and then transfer the heating energy or cooling energy to the heatsink 43 through the thermal conduction body 42, and the sink portion 432 of the heatsink 43 can transfer the heating energy or cooling energy to the liquid of the heat dissipation space 2, thereby achieving the effect of adjusting temperature. Furthermore, when the sink portion 432 of the heatsink 43 is in contact with the liquid in the heat dissipation space 2, the contact area therebetween can be increased and heat transfer efficiency can be improved, so that temperature of the liquid can be adjusted more quickly.

Specification [U.S. 2021/0236330], at ¶[0035], emphasis added.

The foregoing passages make clear that that sink portion (432) is inserted into the heat dissipation space, and not the plate portion (431).
	Applicant appears to even acknowledge this fact in the “REMARKS” filed with the 09/02/22 Amendment.  For example, Applicant argues:
The direct contact between the sink portions 432 and the heat dissipation body 3 ensures the satisfied result of heat dissipation. The plate portion 431 is attached to the outside of the heat dissipation sink to reinforce the structural strength of the whole health device to prevent the whole health device from being deformed.

09/01/22 Amendment, pgs. 6-7, emphasis added.

	As the Specification and accompanying drawing figures make abundantly clear, the sink portion (432) is inserted into the heat dissipation space, and not the plate portion (431), as is now claimed.   
While it is appreciated that a word-for-word recitation of a claim limitation in the specification is not required to comply with the written description requirement [see, e.g., Ex parte Sorenson, 3 U.S.P.Q.2d 1462, 1463 (Bd. Pat. App. & Int’f 1987) (“[A]ppellant’s specification need not describe the claimed invention in ipsis verbis to comply with the written description requirement...”)], Examiner can find no language or description to support this limitation or, at the very least, to reasonably convey to one of ordinary skill in the art that the plate portion of the heatsink is inserted into the heat dissipation space.  Moreover, as noted above, the drawing figures also fail to convey support for this newly added limitation.  
Accordingly, for the foregoing reasons, the as-filed Specification does not convey with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed in independent claim 1.     
7.	Dependent claims 2-10 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(a).

Response to Arguments
8.	The new rejection under § 112(a) set forth above is necessitated by Applicant’s Amendment.  
9.	Should Applicant amend independent claim 1 to remove the new, unsupported limitation, the teachings of U.S. Patent Application Publication No. 2016/0074210 to Chen (“Chen”) and the other references of record remain pertinent for the reasons set forth in detail in the rejections under §§ 102 & 103 presented in the 06/15/22 Action.  

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794




/KAITLYN E SMITH/Primary Examiner, Art Unit 3794